Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 50-51, and 56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms/phrases "patient-derived material” and “patient-derived fluids" in claim 43, 50-51, and 56 are relative terms which renders the claim indefinite.  The terms "patient-derived material” and “patient-derived fluids " are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is an infinite number of possible materials/fluids can be determined to be “patient-derived”.  Does the material/fluid come from the patient?  Is this part of a person?  Or is this some material/fluid that can be inserted into a patient/person?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39-45, 47-53, and 55-58 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Prommersberger et al. (US 20090001122 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 
Prommersberger et al. (US 20090001122 A1) in view of Bouchier et al. (US 20050267325 A1).
Regarding claim 39, Prommersberger et al. discloses a staple cartridge assembly (104) for use with a surgical stapler (10), comprising: a cartridge body (104) comprising a plurality of staple cavities (108, figs. 1-2); staples stored in the staple cavities ([0050], figs. 1-3); a non-human biologic tissue membrane (350/360 [0005, 0019-0030, 0050, 0072, 0091]); and 
a synthetic layer (reinforcement member 370) associated with the biologic tissue membrane (350/360) such that the synthetic layer is 
the synthetic layer (370) includes one or more protrusions (380 and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler) extending therefrom configured to engage the biologic tissue membrane [0021, 0044-0048].
Prommersberger states:  “reinforcement member 380 may also be positioned within the porous layer. The reinforcement member may also be positioned at the surface of one of the layers making up the multilayer buttress and, in embodiments, may be positioned at an exterior surface of the multilayer buttress…chopped fibers 380 incorporated in non-porous layer 360 which can be applied to porous layer 370” [0044]
Regarding claim 48, Prommersberger et al. discloses a hybrid adjunct material (350) for use with a surgical stapler (10), comprising: a non-human biologic layer (360); and a synthetic layer (370) having opposed first and second surfaces, the first surface being mated to the biologic layer and the second surface being configured to mate to a surgical stapler, wherein at least one of the biologic layer and the synthetic layer is configured to form a seal around legs of a staple (capable of forming a seal and does seal at least some degree around the legs) and the synthetic layer and the biologic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claim 55, Prommersberger et al. discloses a method for stapling tissue ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4) comprising: attaching a non-human biologic layer (360) to at least one of a cartridge assembly (104) and an anvil (204) of an end effector (fig. 1); 
attaching a synthetic layer (370) to the non-human biologic layer to provide structural integrity to the biologic layer so as to allow the biologic layer to be securely coupled to the at least one of the cartridge assembly and the anvil of the end effector ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4);
engaging tissue between the cartridge assembly and the anvil; and actuating the end effector to eject staples from the cartridge assembly into the tissue, the staples extending through the biologic layer and the synthetic layer to maintain the biologic layer and the synthetic layer at the surgical site ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4).
Regarding claims 40-42, 44-45, and 49, Prommersberger et al. discloses the synthetic layer has one or more openings (pores/openings) formed therein to allow biologic material of the biologic tissue membrane to pass through the synthetic layer and to tissue located adjacent to the synthetic layer, further comprising at least one bracket (400) configured to couple the biologic tissue membrane and the synthetic layer to the cartridge body wherein the at least one bracket is coupled to an outer edge of the cartridge body and an outer edge of at least one of the membrane and the synthetic layer, ([0005, 0019-0051, 0072-0079, 0091, claims 31-35 figs. 1-4), wherein the synthetic layer is permeable and the synthetic layer is non-permeable (reinforcement member 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 46-47, Prommersberger et al. discloses the synthetic layer includes one or more protrusions (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4) extending therefrom configured to engage the biologic tissue membrane wherein the biologic tissue membrane and the synthetic layer are configured to be snap-fit together (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 50, 52-53, and 56, Prommersberger et al. discloses the biologic layer includes at least one patient-derived material disposed therein wherein the biologic layer is a permeable, bioabsorbable membrane and the synthetic layer is a non-permeable, synthetic absorbable polymer, injecting one or more patient- derived fluids into the biologic layer ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 54 and 58, Prommersberger et al. discloses the synthetic layer and the biologic layer are configured to be snap-fit together wherein the biologic layer and the synthetic layer are attached to the end effector by snap-fitting the biologic layer into the synthetic layer (reinforcement members 380 snap fits the two layers together and/or protruding pins 400 insert into holes 390 of layer 370 which attach the layers together and on the stapler, [0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claim 57, Prommersberger et al. discloses the synthetic layer has one or more openings formed therein such that material from the biologic layer can pass through the one or more openings of the synthetic layer and into the tissue engaged by the staples ([0005, 0019-0030, 0050, 0072, 0091 figs. 1-4).
Regarding claims 39-45, 47-53, and 55-58 In the alternative, if it can be argued that Prommersberger fails to disclose a self- sealing port, the biologic tissue membrane/layer and the synthetic layer are configured to be snap-fit together, the synthetic layer includes one or more protrusions extending therefrom configured to engage the biologic tissue membrane the synthetic layer attached to the non-human biologic layer to provide structural integrity, -
Bouchier et al. teaches a hybrid adjunct material having a biologic layer (52); and a synthetic layer (54, [0076-0077]) with a self- sealing port (164/rivet insertion region, fig. 8) in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, the port being configured to permit delivery of patient-derived material to the membrane/biologic layer ([0091-0092, 0101-0112], figs. 1-8). Bouchier et al. also teaches having a bioabsorable, lyophilized, substantially porous, and/or collapsible cellular structure cartridge body ([0008-0010, 0014-0017, 0052-0087], and claims 6-13, fig. 5). Bouchier et al. also teaches having the biologic tissue membrane/layer and the synthetic layer (52/54) are configured to be snap-fit together (rivets 14/44 and/or via coupler 58 with frames 64/66, [0068-0079], figs.  1-4).
Given the teachings of Bouchier et al. to have a compressible tissue thickness compensator with a port being configured to permit delivery of patient-derived material to the membrane/biologic layer for surgical needs it would have been obvious to a person having ordinary skill in the art at the time of the invention to have Prommersberger’s hybrid adjunct with a biologic tissue membrane/layer and synthetic layer to include a self- sealing port in fluid communication with at least one of the synthetic layer and the biologic tissue membrane/biologic layer, the port being configured to permit delivery of patient-derived material to the membrane/biologic layer for improved fiber strength and patient medicament delivery as taught by Bouchier and to have a connecting protrusions or a snap fit frame to join layers for surgical adjunct/layer member for improved fastening and layer joining as taught by Bouchier.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-45, 47-53, and 55-58 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731